EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Suzannah Sundby on 19 July 2022.
The application has been amended as follows: 

1. (Currently amended) A two-stroke engine exhaust resonator :
	a resonator casing, 
an inlet opening (1) of the resonator casing directly connected to a first end of a stabilizing tube (2) with a catalytic converter (8) mounted thereon, 
a second end of the stabilizing tube (2) directed towards a primary reflective surface (3) connected to a first end of the resonator casing which is surrounding the stabilizing tube (2) and thus defining a space in a resonant chamber between the resonator casing and the stabilizing tube (2), and 
said space comprising a narrowing part defined by a body of the catalytic converter (8) and the resonator casing, wherein said narrowing part enables compression of combustion gases between the stabilizing tube (2) and the resonator casing following prior expansion of combustion gases coming out from the catalytic converter (8) inside the stabilizing tube (2), and further reflection at the primary reflective surface (3) outside the stabilizing tube (2), 
wherein the resonator casing extends over at least a part of the catalytic converter (8) on the stabilizing tube (2), 
wherein a resonator outlet opening (7) is arranged in the resonator casing between the first end of the resonator casing and a second end of the resonator casing or in the primary reflective surface (3) of the resonator casing, and 
at least a part of the resonator casing surrounding the stabilizing tube (2) is surrounded by a cooler (10).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including an inlet opening of the resonator casing being directly connected to a first end of a stabilizing tube with a catalytic converter mounted thereon in the invention as claimed is neither disclosed nor rendered obvious by the prior art. The closest prior art is Masuda et al. (US 5,738,184) and Masui et al. (US 2017/0167333 A1), both of which were previously cited.  However, neither Masuda nor Masui disclose or render obvious the inlet opening of the resonator casing being directly connected to a first end of the tube which houses the catalytic converter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Liu (CN 107965383 A using machine translation) and Suzuki et al. (CN 101205822 A using machine translation) which both disclose similar catalytic resonators.  However, neither Liu nor Suzuki disclose or render obvious at least part of the resonator casing being surrounded by a cooler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746